fast: sfcfe //;/*•/
                                  fa /Sox 3/


                                              ftfarcA £3^26/5
Cou'^dfCr/zvi.             ft/Mea/s




R&\U)ri-hOf //okeos Corpus Sty?/?/en?eAs/-.' y
—""7   t    •   ^      /      /      /^~         j \   /   /       /   /
//teL'/z Couaj/^? C?€r/Z Swd/sue d/ie/n Yde So/^e^ doru-
r^e^/sd/) Copy offlff/dai/irfronnyoAAj Co/uer/j?,

                      olS/C dAa/you f//e T^ese c/ocu/^?caj?s
 S2A>d Su6rr)7//~ ~Mesn *do -//]£ Cour/tT^^/u/Cyou //Q
 advance, for your ass/s7c\/u£:                         /e/f/) //jy/or
                         m Z>/s£~ £/er/G                  C&use.Ax>;
do -£ox £ 7?oo3                    :        7>/~Dc-//-3oo/y-c
/9u¥?y 7x 7%7C7                            P-/-DC-/&9QY&Z-C
                                           wrdr/o'
                                           WR-7% V9 7-OS
                                           w£ -7?y y9?-o&
fc.Qwd Ofdakeos Coryus Su/w/esn&id?
Qearc/erK,

               VeOS//ooo/)oq f
   /\v.i (¥.) ^4^: Oudd/d/o/o^i? (yrou/ods A>t//n/?es&dJ?.


/r?e   dsso Crooyi/yfesuf yoA/u Co/vcr/y

             -?   os/C /dhod hoot /vYo /diese r/ocasnGods
Udi:d your CoQrdr77?u/o/C /dr your1 yzss/sdssuc^ yd
£a//&A££-L
                                                  S?/VCertr/&,
                                             yd^d/Z
                                              frddd Try/dr
           CVFs/^C'Of.
                                             \NR-l%97-05

ground^/
 na//d? fida /aaa^s /toi/p/fj/vfarh because Oom&&//*>a& /$e/rtQ Ssfdr/3,20//. £>r> 0oa>^
F//aa/ Ad r^^y-PAid ^A/zAcrA A/iad AAe de/&*/~
OAT~d /AVOd/OAifTP^JS /y/as yuecessa.^, F&rA/ry? fr> a?ia?/a?~
-f/yj /Co/r?&>>?esJCH oavo/'ydadAz c:oaa/?'aju€c/'/& A^T-
 \ydces W/'r rd^rr.ssa^ FjqaJAt u;as Utq^a-
dr&drd /bud Cdmj/q/aisuF AoSAa^d Ar/k/dc #Asz>
rSo/d ddad Ado AdefoAQoAaAyArd/A/yod Au/Ccz Ad
A)aqA/ -ys^rdodc /y?rd/CodbAJS aaj Ad^ fee- /jjorAd.
ddd sdAo/rieAAdsAeuAdAavr Aood CouaascAdz>
Aayr dAo rdofcAudAiAAA OiyoAuAdodfr Sa/stfy ad
ddz d/7ne. of dAo Cr/d^ dsyrf^A/y S/dre Act
/yyos /vod Qa\J Ass mrd/c^A/o^s riAxduw#s yAJSOAje
frj/f/j AAr Cr/Awrs '/Mes Corr?Ay?//Acd


    WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANTAPPLICANT
         RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.




                                  10


Misc. Docket No. 06-103      Page 11 of 13          -ATC 11.07 (Rev. 03-05-07) •
                                             WX-7%97~OU

GROUND^//
 nu//n? y/ea/aaajs /TO\AD//j/v/^rh ber6usA £**>*?
FA/as/ Ah rry^A-a/Jc/ ^ForA AAaF AAe de/o^*-
Fat/sj /Co/jv/fcTfesJcv oavoAyAad Aaj OoaaAAaju€c/^ A&>t»
 l/0/ces OAurAas o/^rr.ssc^ F/odAo usas Utqa/a>a-
A-reoAoA-J Afxf Cornyo/rsud Ao S/z^d Ard/do &Asz>
^o/rAddaA Ado Adefo^oAaAArdAdavoA AuFd A/s
AaoA/-ys^rAoAAJ Avyrd/OoA/bAOS aa) AAe- fe^/jjorAd'
d7?d sAuAorr/CAAAsAouAdAaiAA', Aood Coua/soAAo
Aoyr ddr^ rAoAJAvrJAiAiAd omuAuaiAoaA' Avr So^d^ azA
-tAal d//nz of AAc Cr/de^ dSyrf^A/yS/dce AAt
/aims aaoA Qa\J A/s rrJod/caAAAisus r}Axdwas yAyso/oe
/ydfAj AAr Cr/Ar/CS /'mats: CoynAyi/A/cd


    WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANTAPPLICANT
         RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.




                                  !0


Misc. Docket No. 06-103      Page 11 of 13           ATC 11.07 (Rev. 03-05-07)
                                                      WR-1% 997'-05

G
 ^f^f/yy/rou)67S wi/p/uAjdj/yAirm/yse C.QUA)ze//jxx /Toerr-
fr/ii/f, frrj/AoLOwy/Ay? /o kx?/iAc hh rj^i//dtyp^ta/cr//ie.isfaece^
FACTS SUPPORTING GROUND:^ __                 ,/   /   .         .    /       <        .
                           A/fArr FAo At/a./ rourFo/eAV/eAy
 AArfAyoAowAs /?7AdyA)/0 Fd AArvuj ouFAAc- AcAoaoAAFag-
Fat\ao. Course./ rxAAo/Mod AAe rAoFoArdoAyAAoyAecig/
odd/y ACoo/^aA^ AAoAAe ruos Aavaqa>asO r)AoA uAejQ- /die- CourAeAAd
/voA Suyyress AAFousoseA aAAo^ed AAe tAe/a*/
fajA aAa uaqAia^ Ad r/c,AA7d> ay/ye^A' /fa>u>A/og
dAoA Add /yjo/jAo/Ae A/s OA^Ay uyyiy Aoyroyr
A/s AAyAOorA-AjzA                                                          WR-7%W7-0£.
           95^
GROUND.:/*2
 Tffy/Fy/eofj^s dyp/uAodirybemuse CoujozeZ/Axx //oefF-
rcytoaiT'AiatJ'/Fs^ooqsat/
FACTS SUPPORTING GROUND:^ _                  ,/   ,   ,          ,    /        <    ,
                           A/FAazT FAo Fr/A,/ rourFe/eAV/eoA
 AAeFkAvoAoisyAs Ay/sdro/D Ab AArvuj ouFAAaa^sjFofAAdAfcaAd^AO rjAioA UpA^a/ T^Ae CourAoAAd
ruo)A Suyyress AAFo'^AQseA aAAo^erA AAe oAeAb^A
fa/A 7d> poo/ye. Ad rAyAA /d ayFe&A /Ooa)i^Aao^
dAuA Ad/s /yjo/jAoAAe A/s OAyAy uyyiy Aoyroye.
A/s /dAorrAAjzA^. Ayoyo Af Faxm/s^/' reAAAFiyde^A
Ou/A7dAe^ sAouAcdAVO^yer AatoA AroAA/d oaz/i/e
 A/s r/yAA do O/yeotsA Ade ycAeAyAfeoiA/A>AO
 Aeotr/Avy, AAe AAefAodeJfAs /AAJAyccyyFoaoqAooaJ
Frove^ AA AArouzA OA/oAA^r dAe^A^cd/A^Ay
AeursA/a>                              .


    WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANTAPPLICANT
         RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.




                                  10



Misc. Docket No. 06-103      Page 11 of 13                  ATC 11.07 (Rev. 03-05-07)
                                                 W^79/9?7-oS
       ^7
  ROUND:/51
 GROUND: /S                                                                ,
  G-ui/F y/ea /uas //oiadFajF,aj jbrrausc Cou/qSc/amajs /jo&rr^
 ec/jVe Forava>Ay^fcAAyz A/s /py^y'or ////to a T77A//o*>/e>AA>eoo/rL/
 FACTS SUPPORTING GROUND
                           AFAAAouA Ae/d Pad A7s fAd-yspr/M
 /7ieA/aiA/c>Aos FouAysed aAAouJr a Aveoo Ar/W Ao y//?ye^ Ad //v/yooo^ce-
    WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
         RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.




                                  10



Misc. Docket No. 06-103      Page 11 of 13           ATC 11.07 (Rev. 03-05-07)
                                                 W- n V97-OC
  rRpUND:/J
 GROUND: /S               ,
  (rut/fan y/eAc avaIS /a/IAdFaFa,aj /brrausc Cou/oSeAtuas /soer-r-
 ecdj Ve Fbrava>A/Ter/££?/*>? A/s Fyy^/'orTy/fa u /^;^/W^t>w
 FACTS SUPPORTING GROUND
                              IVAAAouA Ae/d Oav A7s ///jfiy&rAM
 rneeA/OAiddAus Cou/x/seA' QLAAooo&d deAo/udoyyFFoFAooAA
 GpdAy QaqqAruy/tAe A/s F/yAA A /7yys /d Ae CoArycAe/d- Z?F Cqq/os COAn/?eAb/oc^
 FVAiA/^QAyAAO sAuAesyA^AuS Ade. cAe/^Aab^P'-s/s-
Aor AoAoA Co/jTOSedAe FoFy^ereFAta?^ /neAtf&A
 /AAaaoss QsaoA' Avoed^F rr/OAAAeodroA^s* A?yyyyA/oAz



Ae otAos AdoAAy, FFf CopA/seAoUouAdAaye yd-
 lAesAyoAavA c7/veA ACoeAiA rAoA^e/OAdoAAApupSaAAoa/
A/s A/yvAA-y/sycAodc rA/erAAooAyoAos AiAsdry#s Ayy~
  OoAvyeAosyA A? QAyAer otyAen. PpAAA AAas /Cuooy-
Aedoe CouAvseA sAou/dApyeyerAec/oduAuoAAA^
ofFy/PeAdPAvAefAVAAtAsAs deAoAfor fAeo/g /t/d-
A/y^ Adr a F>e                                                      \7VR-1% V97-00

           -4A

 h/A/Try?y/ea /Fc.s //o/y»//s/u/frrc, Aca^/jsc, cou/use/ ooas
iT\)rFFrrfT'\Ac f?r /Vd/~oj///)/aj//oc, rAefAsoc/#^r 7v yFyeV/r/A/oc^
FACTS SUPPORTING GROUND
                                Ar/k/ Fo/aajscA Fcr/evecriA/r.
 /d/srovery) FacF. From AAe,yPos&ruAor'k
o)Ffr^ OavpA AA/s cf/'scouery foctC OOFS/'s?
jkuA aVaiA A/rr/ AcA Ao AAe FdAAocAiAAAy:FFvcrAA/
 y/rAen Aayc^s Adorn cA/'ffeeFFApAAery?
Cases O/UeA               TdyyF FFOPFAAeoApAoA\ye
CQAyyerspyAyAyyPs, A/u dproe Vo/unie, Afov/s
FniJA/^yyad As/A/da FfcdfoAs /mAAAfA^qq
AAaA A~FdA\CoufAeAaAfc A/rr?c uM/Ae
Af FrpFe.^F/jAccA AAe pAo/CeAyo/oAyAF/oApf-
Fd' /A^ce f p / , I(F/S/AaVG
                          ~y
                             Fpoof op/Ad Osyta
                                  /    ~/  zp^ i
     doy Fa'aAfpi
'a\y Foyy            of   7oy< TAfff
7S F Apryp Urdu/re. ofd/deo PAJoAFay^ FacaMf^.
    WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
      RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.




                                     10



Misc. Docket No. 06-103         Page 11 of 13    ATC 11.07 (Rev. 03-05-07)
                                                             W/f- 7£ V97-OC

 Cruuryy?ea yjys //v/y/ytzA/vFyc, /?cr^/ysc, cou/vse/czJqs
ja)aFFaF/'\a,/
 V/rAen Aayes               Adorn pAAfAeeeFFAoAAer%?
Cases O/PoA Aex/Qc FfopfaA^aA fApapc
FFAV\yersooAyA?yOs, A/u dproe AoJurr)e, Affv/s
CQuAJ-f-y) f?p/             As/A/Aa FfoofpAs /maAAfA/>uq
 AAaA                 F/F   CPUfFeAaAfC A/ry?c odd/Ae
                            Aeod AAe pAFfeAvpFoAsAF/oAeF-
 •>rt Adt
CF'            iF/sAAyp rfpor>y
      7F0 yp// u/^/t/aVG   pop?? opAAA
                                 u     oyy
 dp Apy, iF/rAeyo of Apy                                                 !         DC       BK12130PG70
                                           Case No. d-i-lh>ii-«00144                         count i
                                                      Incident Nojtrn: 907S833892


The State of Texas                       FltedinTh«Ol_rictCowtJ                     In The 390™ District
                                          ofTrivli County, Twu»§
V.
                                                                                    Couet
                                               APR*
KEITH TAYLOR                                                                        TRAVIS County, Texas

STATE ID NO.:TX08725042
          JUDGMENT OF CONVICTION BY COURT—WAIVER OF JURY TRIAL
                                                                         Date Judgment            4/27/2012
Judge Presiding:          HON. JUUB KOCUREK                              Entered:
                                                                         Attorney for
Attorney for State:       STEVE BRAND                                    Defendant:
                                                                                                  MARK SAMPSON
Offims* for wfrktl T>ffpd»nt Convicted:          j
AGGRAVATED ROBBERY WITH A DEADLYWEAPON-ENHANCED
Purging Instrument:
                                                                     Statute for Offense:

INDICTMENT                                                           29.08 Penal Code
n«te of Offense:
9/4/2010
                                                                     Plea to Offense:                        Findings on Deadly Weapon:

                                                                     GUILTY                                  YES, A FIREARM
1ST DEGREE FELONY

 FOTTOrTOM» YEARS-IN THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE
 Plea to 1* Enhancement                          I                Plea to^ Enhancement/Habitual
 Paragraph:                              TRUE                     Paragraph:                                     N/A—-
 Findings on 1*Enhancement                   I                    Findings on 2nd
 Paragraph:                              TRUE                     Enhancement/Habitual Paragraph:                N/A

 DataSentence Imposed:        4/27/2012.                          Date Sentence to Commence:          4/27/2012

 Punishment and Place
 of Confinement:
                              FORTY-FIVJE (45) YEARS INSTITUTIONAL DIVISION, TDCJ
                                          TW8isENTENCE 8HALL BUN CONCURRENTLY.
       D 3ENTENCB OF CONFINEMENT 9USPENDEP, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOB N/A .
 pine.         :            Court Costa; Restitution;  Restitution P.ttY«ble V>i ~      .
 J_JyA                      $279.00      $N/A          DVICTIM (aec below) DACENCT/AGBNT (see below)
        [X] Attachment A. Order to Withdraw Panda, b incorporated into nb judgment and aiade apart hereof.
 Ses Offender Registration
«———j•"•™T"""^^"T*""" ..   Raqalrwnente do not. apply
                           •1T™—"T""^?Tj^"j"          tothe Defendant. Tbt
                                                .__i_»_.Ii!Tiv!7....4>aa» Tgx. Codk Caw. Pnnr:
                                                                               m     to                Prom       to
 Time              Prom        to              From          to            F*°m         to
 Credited
                   Ifj>fendiiB>»tn ~™ «?«n«iL incounty tail or is givencrfidit toward finti and mta.ealnt^MageditediteJaa.
                          DAYS NOTES: N/A
                                   cat* uidkBted above are taoocporatad into the iaagnaysafuw jadsvust belowby ratopwee.
 All perttoaat tatormatfoa, oamM and i
           This cause waa called for trial inTravis County, Teaae. The State appeared byher District Attorney.
            r-ouimol / Waivnr of Counsel (select one)
 12 Defendant appeared in person with Counsel.                                                                            , _,__
 D Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel inwnting in open «««*•
         Both parties announced ready for trial. Defendant waived the right oftrial by jury and entered the plea indicated above.
 The Court then admonished Defendant as required by Uw. It appeared to the Court that Defendant was mentally competent to
 stand trial, made the plea freely and voluntarily, and waa aware ofthe consequences ofthis plea. The Court received tho plea and
 Credit ofrecord. Having heard the evidence submitted, the Cow found Defendant guilty ofthe offense mdwated above. In the
 presence ofDefendant, tho Court pronounced sentence against Defendant

                                            ll-JOOIfiite                                        PiplrfZ
    • TheCWFlNMDefendantcomaittU^
GUILTY of the above offense. The Court Finds the Presentence Investigation, ifso ordered. w«* done according to the applicable
DrovisionsofTKX.COWjCaOtPBOC.art.42.12§9.                                                            w' «•*        '_    .     j
        The Court Orders Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court coats, and
restitution as indicated above.             I
BCaJHSHSli sSffjlil ffin^SLal Division. The CourtOrders the anthemed agentofthe StateofT^sc*the
Sharif!of misCounty to take, safely convey, and deliver Defendant to the Director, Institutional DiWidon, JDCJ. The.Court
 .!^*f*-s£Li(T»fthia «,„ntv until the Sheriffcan obey the directions ofthis sentence. The Court ORDERS that upon release
^^^^T^^^^^^X^COUNTY                                                  DISTRICT CLERK'S OFFICE, 609 WEST 11THST
SUITE 1400 . Once thero. the Court ORDERS Defendant to nay. or make arrangements to pay. any remaining unpaidjfincs. court

ta> custody ofthe SheriffofTravis County. Texas on the date the sentence isto commence. Defendant sr^ be confuied ui the
^nvlfSunly Jail farttie period indicated above. The Court ORDERS that upon release from confinement. Defendant]shall proceed
^^Zi^^^icS^SHimFFS^OlfDimOTnCE,                                    509WEST UTH ST. SUITE 1.600 . Once thjre.^ Court
ORDERS Defendant to pay. or make arrangements to pay. any remaining unpaid fines, court costs, and restitution as ordered by the
nTine^Only Payment. The puniahment assessed against Defendant ie far aFWE ONLY. The Court ORDERS Defendant to proceed
immediately* theOffice ofthe Travis Counlty Sheriff. Once there, the Court ORDERS Defendant to pay or make arrangements to
pay all fines and court costs as ordered bytheCourt inthis cause.
         Execution / Spftftontion erf Sentence (select one)
El The Court ORDERS Defendant's sentence EXECUTED.
n The Court ORDERS Defendant's sentence ofconfinement stBPENDED. The Court Orders Defendant placed on community
supervision for the adjudged period (above) so long ae Defendant abides by and does not violate the terras and conditions of
community supervision. The order setting forth the terms and conditions ofcommunity supervision is incorporated into this
judgment by reference.                              .                                 .                            , j
         TheCourt Orders that Defendant is given credit noted above onthis sentence for the tunespent incarcerated.
                              furthermore the following special finding* or orders apply;
                                            !           Deadly Weapon.
The Court FINDS Defendant used orexhibited adeadly weapon, nanmly.TO WIT: AFIREARM                         ,dorjng.the
commission ofa felony offense orduring Immediate flight there, from orwas a party to the offense and knew thatm
deadly weapon would be used orexhibited. TEX. CODE CRIM. PROC. art. 42.12 (3g.

Signed and entered on April 30,2012                                      tydjiiM. bwvL*
                                                                   SflOTH JUDICIAL DISTRICT COURT
                                                                   JUDGE PRESIDING




Clerk: GR




                                                                                                Right Thumbprint




                                       UJOOl+Mtat                                     Vm&lttl
                                                                                        \NR-1% 997-OS
                                                   GENERAL AFFADAVIT




STATE OF MICHIGAN


COUNTY OF SAGINAW




PERSONNALLY came and appeared before me, the undersigned Notary, the within named
Melissa Taylor-Crompton, who is resident of Saginaw County, State of Michigan, and makes this his
statement and General Affidavit upon oath and affirmation of belief and personal knowledge that the
following matters, facts, and things set forth are true and correct to the best of my knowledge:

    1) My name is Melissa Taylor-Crompton, sister of Keith Taylor. I reside in Saginaw, Michigan
    2)   On or about Jan 2012,1 received a phone call from attorney Mark Sampson and or an
         investigator; he asked if I would come to Texas and testify on Keith's behalf. I agreed to come
         down and do so.
    3)   He asked for information about Keith's mental health history, and I informed attorney since the
         death of our mother in 1993, Keith has suffered from mental illness and needed medications to
         maintain stability.
    4)   Keith Taylor also has suffered from Sickle Cell Anemia his whole life.




         Dated this the    iq^iavoMJiirrh .                          2015




                                                                                                           J-
                                                                            Signature of Affiant

         Sworn to and before me, this the _H_ day of t MflfCH , 2015.


                                                                    l\
                                                                         nrj/lkfc- (/jEi^C
                                                                            NOTARY PU




                                      SANDRA Y.BELL
                               Notary Public, State of Michigan
                                     County of Saginaw
                               My Commission Expires Nov. 10,2021
                           Acting in the County otlXLQ l(\Ci I^
                                                                                      WR-7% 97 00

                                                    GENERAL AFFADAVIT




STATE OF MICHIGAN


COUNTY OF SAGINAW




PERSONNALLY came and appeared before me, the undersigned Notary, the within named
Melissa Taylor-Crompton, who is          rjesident of Saginaw County, State of Michigan, and makes this his
statement and General Affidavit u oon oath and affirmation of belief and personal knowledge that the
following matters, facts, and thin s set forth are true and correct to the best of my knowledge:

    1)   My name is Melissa Tayloi Crompton, sister of Keith Taylor. I reside in Saginaw, Michigan
    2) On or about Jan 2012, Irej::eived a phone call from attorney Mark Sampson and or an
         investigator; he asked if I would come to Texas and testify on Keith's behalf. I agreed to co me
         down and do so.
    3) He asked for information ibout Keith's mental health history, and I informed attorney since the
       death of our mother in 19)93, Keith has suffered from mental illness and needed medicatio •is to
         maintain stability.
   4) Keith Taylor also has suffered from Sickle Cell Anemia his whole life.



         Dated this the     iq i-h        ay   of vStarch .         2015




                                                                    £V       aA/iTjl       CjlflrTiflifl
                                                                                                      ZJA     ^L.

                                                                           Signature of Affiant

         Sworn to and before me, fjhis the y~\ day of i m\fC.i\ , 2015.




                                                                    Ajry/kJl U
                                                                           NOTARY PUt5^l



                                      SANDRA Y. BELL
                               Notary Pu >lic, State of Michigan
                                    Coi mtyof Saginaw
                               My Commjs Ion Expires Nov. 10,2021
                           Acting inthe C( unty otlY^liVU^
                                                (
                                                                                        WR- 7% "797-05

                                                   GENERAL AFFADAVIT




STATE OF MICHIGAN


COUNTY OF SAGINAW




PETISOJMNALLY, came
PERSONNALLY    ca and appeared before me, the undersigned Notary, the within named
dud/it-usu    . __.., who is resident of Saginaw County, State of Michigan, and makes this his
statement and General Affidavit upon oath and affirmation ofbelief and personal knowledge that the
following matters, facts, and things set forth are true and correct to the best of my knowledge:

    i) iCiLo/i^? A^ny^f?^ sided in Austin, Texas in April 27, 2012.
    2) oApril 27. 2012. I. F/yi/(^u, Q0~x.£-4-O-^2-ie\at\ve of Keith Taylor was at the Court
       proceeding of which was held at the 390* District Court.
    3) As Keith Taylor entered the court room dressed in an orange and white uniform, wearing leg
       irons and belly chains, he made a statement "Theyjust want the land my daddy left me."
    4) He stood in front of the Judge; he often looked up and to the side mumbling to his self.
    5) When being escorted out of the courtroom he was still mumbling to himself.
    6) After court proceedings, Italked to'Keith's lawyer and stated.Keith did.not look the same.
        Something seemed to be wrong with him.
    7) I have known Keith Taylor to suffer from Mental Illness. I have witnessed him with medications
       and without. Clearly he appeared no to be in his right state of mind. .




        Dated this the       l^davof^fl.rch .2015

                                                               v       Signature of Affiant   Ay
        Sworn to and before me, this the \_\_ day of iMdiTh.. 2015.


                  _      KRISTIN E PRINCE
                  Notary Public, State ofMichigan
                        County of Saginaw
                  My Commission Expires Dec. 03 2019
           . I Actnp in the County of Sfi fir Aft (jO
                                                                       NOTARYPUBLIC
                                                                                           \A/H'7% W7*ot>

                                                     GENERAL AFFADAVIT




STATE OF MICHIGAN


COUNTY OF SAGINAW




PERSOJMNALLYcame and appea.r?d before me, the undersigned Notary, the within named

JFaI Co/ejh •wh0is •esident            of Saginaw County, State of Michigan, and makes this hi
statement and General Affidavit upon oath and affirmation of belief and personal knowledge tha                 the

following matters, facts, and thirjigs setforth are true and correct to the best of my knowledge

    1)    7LotFsi A^yiyAj**                           sided in Austin, Texas in April 27, 2012
    2)   oApril27, 2012. I,          Z^
                        )^in ^^Kl'-Z^'^a-relative of Keith Taylor was atthe Col                               rt

         proceeding of which         Wa: held at the 3901 DistKct Court.

    3)   As Keith Taylor entered he court room dressed in an orange and white uniform, wearing leg
         irons and belly chains, hi: made a statement "They just want the land my daddy left me.
    4)   He stood in front of the        .
                                             udge; he often looked up and to the side mumbling to his self.
    5)   When being escorted o ut of the courtroom he was still mumbling to himself.
    6)   After court proceedings, I talked to Keith's lawyer and stated Keith did not look the same
         Something seemed to                  wrong with him.
    7)   I have known Keith Tayl r to         suffer from Mental Illness. I have witnessed him with medications
         and without. Clearly he ppeared no to be in his right state of mind. .




         Dated this the
                                yb davof\Y\(irch                    .2015


                                                                     /        Signature of Affiant   //

         Sworn to and before me              , this the J |_day of mcirrti.    2015.




                          KRISTIN E PRINCE
                  Notary Public. State ofMichigan
                          County ofSaginaw
                   My Commission Expli
                Acting In theCounty of                                        iSjjlA
                                                                              NOTARYPUBLIC